 1   XAVIER BECERRA
     Attorney General of California
 2   TAMAR PACHTER
     Supervising Deputy Attorney General
 3   CHAD A. STEGEMAN, State Bar No. 225745
     Deputy Attorney General
 4    455 Golden Gate Ave., Ste. 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3624
      Fax: (415) 703-5843
 6    E-mail: Chad.Stegeman@doj.ca.gov
     Attorneys for Defendants Xavier Becerra, Lilia
 7   Garcia-Brower, Julie A. Su, and Kevin Kish, in their
     official capacities
 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                       SACRAMENTO DIVISION
11

12

13   CHAMBER OF COMMERCE OF THE                          2:19-cv-02456-KJM-DB
     UNITED STATES OF AMERICA., et al.,
14                                                   DEFENDANTS’ EVIDENTIARY
                                         Plaintiffs, OBJECTIONS AND NOTICE OF
15                                                   MOTION AND MOTION TO STRIKE
                   v.                                PORTIONS OF BRIAN MAAS’S
16                                                   DECLARATION [ECF NO. 5-2] USED IN
     XAVIER BECERRA, et al.,                         SUPPORT OF MOTION FOR
17                                                   TEMPORARY RESTRAINING ORDER
                                        Defendants. AND MOTION FOR PRELIMINARY
18                                                   INJUNCTION; MEMORANDUM OF
                                                     POINTS AND AUTHORITIES
19
                                                         Action Filed: December 9, 2019
20
                                                         Judge: Kimberly J. Mueller.
21

22

23

24

25

26

27

28
                                                     1
                                        Defs.’ Objections to Maas Decl. (ECF No. 5-2) (2:19-cv-02456-KJM-DB)
 1                        NOTICE OF MOTION AND MOTION TO STRIKE

 2         TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:

 3         NOTICE IS HEREBY GIVEN that Defendants object to and move the Court for an order

 4   under Federal Rule of Civil Procedure 12(f) striking paragraphs 7, 26-28, 32-35, and 37 in whole

 5   or in part as indicated, of the Declaration of Brian Maas in Support of Motion for Preliminary

 6   Injunction (ECF No. 5-2) (Maas Decl.), which is also used in support of Plaintiffs’ Motion for

 7   Temporary Restraining Order. The statements should be stricken from the record and Plaintiffs

 8   should not be allowed to rely on them in either their Motion for Preliminary Injunction or Motion

 9   for Temporary Restraining Order because they lack proper foundation, constitute speculation, are

10   improper opinion, false and misleading, and fail to meet fundamental evidentiary standards for

11   admissibility.

12         The evidentiary objections and this motion are based on this Notice of Motion and Motion,

13   the Memorandum of Points and Authorities, the pleading and papers on file, and such other

14   matters as may be presented to the Court.

15                        MEMORANDUM OF POINTS AND AUTHORITIES

16                                            INTRODUCTION

17         Brian Maas is the President of the California New Car Dealers Association, not a subject-

18   matter expert qualified to give opinions and testify about the human factor issues, what the

19   plaintiffs’ bar will do, the fairness of arbitration proceedings, or other matters identified below in

20   support of Plaintiffs’ Motion for Preliminary Injunction or their Motion for Temporary

21   Restraining Order. His declaration is rife with inappropriate testimony, unfounded conclusions,

22   and false and misleading information. His declaration also contains baseless speculation.

23         A declaration that includes unsupported facts, legal arguments, or evidence that is not

24   otherwise admissible, may be stricken at the court’s discretion. Hollander v. Am. Cyanamid Co.,

25   172 F.3d 192, 198 (2d Cir. 1999) (upholding decision to strike affidavit which “more resembled

26   an adversarial memorandum than a bona fide affidavit.”).

27

28
                                                       2
                                          Defs.’ Objections to Maas Decl. (ECF No. 5-2) (2:19-cv-02456-KJM-DB)
 1   I. SPECIFIC OBJECTIONS TO EVIDENCE.

 2         Defendants respectfully request that the specific evidentiary objections below be sustained

 3   and that the noted paragraphs and passages in the Maas Declaration (ECF No. 5-2) be stricken.

 4         A.    Paragraph 7 “arbitration is faster, cheaper, and just as fair as litigation in
                 court, while less likely to generate hostility between the parties.”
 5
           Objection 1: Improper “Expert” Testimony of Non-Expert (Fed. R. Evid. 701, 702): Maas
 6
     has not provided any evidence of his qualifications, knowledge, or expertise that would support
 7
     the opinions made in the challenged statement.
 8
           Objection 2: Lack of Personal Knowledge/Foundation (Fed. R. Evid. 602). Maas does
 9
     not provide personal knowledge or any foundation that justifies this statement.
10
           B.    Paragraph 26 “they would have a two-tier workforce, where those
11               employees hired before January 1, 2020, will be subject to arbitration
                 agreements, while those employees hired on or after that date will not be
12               required to arbitrate. And CNCDA and its members will lose the benefits
                 of arbitration as a faster, cheaper, and less hostile method of dispute
13               resolution. These expenses and lost benefits, too, would be irreparable.”

14         Objection 1: Misleading, false, deceptive, and therefore confusing (Fed. R. Evid. 403).

15   By its terms, under AB 51 employees hired on or after January 1, 2020, will be required to

16   arbitrate if they enter into arbitration agreements; therefore Maas’s statement is false and

17   misleading. Because there is no probative value to this incorrect and misleading assertion, any

18   probative value the passage may have is substantially outweighed by the potential confusion

19   caused by the misleading nature of the statement and it should be disregarded and stricken. And

20   because this testimony taints the remainder of the testimony given in Paragraph 26, the paragraph

21   should be stricken.

22         Objection 2: Speculation/Lack of Personal Knowledge/Foundation (Fed. R. Evid. 602). It

23   is speculation whether CNCDA or any of its members will lose benefits associated with

24   arbitration merely because AB 51 preserves employees’ freedom to voluntarily enter into

25   arbitration agreements.

26         Objection 3: Improper “Expert” Testimony of Non-Expert (Fed. R. Evid. 701, 702): Maas

27   has not provided any evidence of his qualifications, knowledge, or expertise that would support

28   the opinions made in the challenged statement.
                                                       3
                                          Defs.’ Objections to Maas Decl. (ECF No. 5-2) (2:19-cv-02456-KJM-DB)
 1         C.     Paragraph 27: “Ultimately, if AB 51 goes into effect, CNCDA and its
                  members would be deprived of the benefit of predispute arbitration
 2                agreements. CNCDA and its members would experience an immediate
                  and irreparable increase in the costs of dispute resolution, as disputes that
 3                would have resolved fairly and efficiently in arbitration would instead end
                  up in the slower and more expensive court system.”
 4
           Objection 1: Misleading, false, deceptive, and therefore confusing (Fed. R. Evid. 403):
 5
     Nothing in AB 51 prevents employers and employees from consensually entering into arbitration
 6
     agreements. Under its terms, CNCDA members will not be deprived of all benefits of predispute
 7
     arbitration agreements. Because there is no probative value to this incorrect and misleading
 8
     assertion, any probative value the statement has is substantially outweighed by the potential
 9
     confusion caused by the misleading nature of the statement and it should be disregarded and
10
     stricken.
11
           Objection 2: Speculation/Lack of Personal Knowledge/Foundation (Fed. R. Evid. 602). It
12
     is speculation whether CNCDA or any of its members will experience immediate and irreparable
13
     increases in the costs of dispute resolution. It is also unknown whether all of CNCDA members
14
     condition employment on the signing of an arbitration agreement; Maas does not lay a foundation
15
     for this knowledge. Moreover, is it speculation whether disputes in arbitration proceedings are
16
     “resolved fairly and efficiently,” and that any dispute currently in arbitration would “end up in the
17
     slower and more expensive court system,” particularly where employees have administrative and
18
     other remedies that may resolve disputes before taking action in court.
19
           Objection 3: Improper “Expert” Testimony of Non-Expert (Fed. R. Evid. 701, 702): Maas
20
     has not provided any evidence of his qualifications, knowledge, or expertise that would support
21
     the opinions in the challenged statements.
22
           D.     Paragraph 28-the entire paragraph
23
           Objection 1: Speculation/Lack of Personal Knowledge/Foundation (Fed. R. Evid. 602).
24
     This entire paragraph is based on speculation and opinion, as opposed to fact and personal
25
     knowledge.
26

27

28
                                                      4
                                         Defs.’ Objections to Maas Decl. (ECF No. 5-2) (2:19-cv-02456-KJM-DB)
 1         Objection 2: Improper “Expert” Testimony of Non-Expert (Fed. R. Evid. 701, 702): Maas

 2   has not provided any evidence of his qualifications, knowledge, or expertise that would support

 3   the opinions made in the challenged statements.

 4         E.    Paragraph 32-the entire paragraph
 5         Objection 1: Speculation/Lack of Personal Knowledge/Foundation (Fed. R. Evid. 602).

 6   This entire paragraph is based on speculation and opinion, as opposed to fact and personal

 7   knowledge. There is no reason to believe CNCDA members will experience a spike in vexatious

 8   litigation. And speculating what some members of the plaintiffs’ bar may do is inappropriate.

 9         Objection 2: Improper “Expert” Testimony of Non-Expert (Fed. R. Evid. 701, 702): Maas

10   has not provided any evidence of his qualifications, knowledge, or expertise that would support

11   the opinions made in the challenged statements.

12         F.    Paragraph 33-the entire paragraph
13         Objection 1: Speculation/Lack of Personal Knowledge/Foundation (Fed. R. Evid. 602).

14   This entire paragraph is based on speculation and opinion, as opposed to fact and personal

15   knowledge. There is no evidentiary foundation to justify Maas’s belief that CNCDA members

16   will “likely have to pass on some portion of these additional costs to consumers in the form of

17   higher retail vehicle prices.”

18         Objection 2: Improper “Expert” Testimony of Non-Expert (Fed. R. Evid. 701, 702): Maas

19   has not provided any evidence of his qualifications, knowledge, or expertise that would support

20   the opinions made in the challenged statements.

21         G.    Paragraph 34-the entire paragraph
22         Objection 1: Improper “Expert” Testimony of Non-Expert (Fed. R. Evid. 701, 702): Maas

23   has not provided any evidence of his qualifications, knowledge, or expertise that would support

24   the opinions made in the challenged statements.

25         Objection 2: Speculation/Lack of Personal Knowledge/Foundation (Fed. R. Evid. 602).

26   This entire paragraph is based on speculation and opinion, as opposed to fact and personal

27   knowledge. There is no evidentiary foundation to justify Maas’s belief that CNCDA members

28
                                                       5
                                         Defs.’ Objections to Maas Decl. (ECF No. 5-2) (2:19-cv-02456-KJM-DB)
 1   will experience costs associated with “abandoning arbitration” or that lower sales volume with

 2   result from higher prices as a result of voluntarily engaging employees in arbitration agreements.

 3         H.    Paragraph 35-the entire paragraph
 4         Objection 1: Improper “Expert” Testimony of Non-Expert (Fed. R. Evid. 701, 702): Maas

 5   has not provided any evidence of his qualifications, knowledge, or expertise that would support

 6   the opinions made in the challenged statements.

 7         Objection 2: Speculation/Lack of Personal Knowledge/Foundation (Fed. R. Evid. 602).

 8   This entire paragraph is based on speculation and opinion, as opposed to fact and personal

 9   knowledge. There is no basis to justify Maas’s belief that any dispute during the pendency of this

10   action would be diverted to the judicial system, as opposed to arbitration, administrative

11   proceedings, or otherwise. Statements about the fairness and efficiency of arbitration proceedings

12   are unsupported, and discussion of meritless lawsuits is pure speculation.

13         I.    Paragraph 37-the entire paragraph
14         Objection 1: Improper “Expert” Testimony of Non-Expert (Fed. R. Evid. 701, 702): Maas

15   has not provided any evidence of his qualifications, knowledge, or expertise that would support

16   the opinions made in the challenged statements.

17                                            CONCLUSION
18          For the reasons set forth above, Defendants’ objections should be sustained and the

19   testimony stricken.

20   Dated: December 20, 2019                              Respectfully submitted,
21                                                         XAVIER BECERRA
                                                           Attorney General of California
22                                                         TAMER PACHTER
                                                           Supervising Deputy Attorney General
23
                                                           / s / Chad A. Stegeman
24                                                         CHAD A. STEGEMAN
                                                           Deputy Attorney General
25                                                         Attorneys for Defendants Xavier Becerra,
                                                           Lilia-Garcia Brower, Julie A. Su, and Kevin
26                                                         Kish, in their official capacities
     SA2019106348
27

28
                                                       6
                                         Defs.’ Objections to Maas Decl. (ECF No. 5-2) (2:19-cv-02456-KJM-DB)
